Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be              Sep 30 2014, 10:06 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JEFFREY E. STRATMAN                                GREGORY F. ZOELLER
Aurora, Indiana                                    Attorney General of Indiana

                                                   ANGELA N. SANCHEZ
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

RAYMOND P. DICK,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 15A01-1312-CR-554
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DEARBORN CIRCUIT COURT
                         The Honorable James D. Humphrey, Judge
                              Cause No. 15C01-1103-FC-16


                                       September 30, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                    STATEMENT OF THE CASE

          After Raymond P. Dick (“Dick”) pled guilty to Class D felony voyeurism1 and

Class C felony attempted child exploitation,2 the trial court sentenced him—pursuant to

his plea agreement—to an aggregate sentence of seven (7) years with four (4) years

suspended to probation.             Among Dick’s special conditions of probation was the

requirement that he actively participate in and complete a court-ordered sex offender

program. After Dick was terminated from the sex-offender program, the trial court

revoked his probation and ordered him to serve his previously four-year suspended

sentence.

          Dick now appeals the trial court’s revocation of his probation, arguing that there

was not sufficient evidence to support the revocation and that the trial court abused its

discretion by ordering him to serve his previously suspended sentence. Finding no error

with the trial court’s revocation of Dick’s probation or its order for Dick to serve his

previously suspended sentence, we affirm.

          We affirm.

                                              ISSUE

          1. Whether there was sufficient evidence to support the trial court’s
             revocation of Dick’s probation.

          2. Whether the trial court abused its discretion by ordering Dick to serve
             his previously suspended sentence.




1
    IND. CODE § 35-45-4-5.
2
    I.C. §§ 35-41-5-1, 35-42-4-4.
                                                 2
                                                FACTS

         In March 2011, the State charged Dick with: Count 1, Class D felony voyeurism;

Count 2, Class C felony attempted child exploitation; Counts 3-30, Class C felony child

exploitation, and Counts 31-58, Class D felony possession of child pornography. In

December 2011, pursuant to a written plea agreement, Dick pled guilty to the Class D

felony voyeurism and Class C felony attempted child exploitation charges in exchange

for the State’s dismissal of the remaining fifty-six charges.                   As part of the plea

agreement, the parties agreed that Dick would be sentenced to three (3) years with three

(3) years suspended to probation for his Class D felony charge and to four (4) years with

one (1) year suspended to probation for his Class C felony charge.3 They also agreed

that, as a condition of his probation, Dick would pay a $100 probation administration fee

and a $100 initial probation user’s fee within ninety days of his release from

incarceration, as well as $165 in court costs within sixty days of his release from

incarceration.

        In January 2011, the trial court sentenced Dick pursuant to the plea agreement and

ordered his sentences to be served consecutively. Thus, the trial court imposed an

aggregate seven (7) year sentence with four (4) years suspended to probation. Condition

seven of Dick’s special conditions of probation as a sex offender included the following

provision:



3
  The written plea agreement initially provided that Dick would be sentenced to three (3) years with three
(3) years suspended to probation for his Class D felony charge and to four (4) years with three (3) years
suspended to probation for his Class C felony charge; however, the plea agreement was amended and
initialed by the parties.
                                                    3
       You shall attend, actively participate in and successfully complete a court-
       approved sex offender treatment program as directed by the court. Prompt
       payment of any fees is your responsibility and you must maintain steady
       progress towards all treatment goals as determined by your treatment
       provider. Unsuccessful termination from treatment or non-compliance with
       other required behavioral management requirements will be considered a
       violation of your probation. You will not be permitted to change treatment
       providers unless the court gives you prior written approval.

(App. 91) (emphases added).

       After serving his executed term of imprisonment, Dick moved to Ohio and had his

probation transferred there. In Ohio, Dick started a weekly sex offender group therapy

program in March 2013.         The program was focused on life skills and taking

accountability for the offender’s commission of his sex offense. This sex offender

program was a twenty-four month program, but Dick was terminated from the program

on July 31, 2013.

       On August 15, 2013, the State filed a notice of probation violation, alleging that

Dick had violated the terms of his probation by: (1) being “terminated on July 31, 2013

from Lifepoint Solutions, a Sex Offender Treatment Program” for being “uncooperative”

and “disruptive in group” and for “fail[ing] repeatedly to make progress[;]” and (2)

failing to pay probation fees and court costs. (App. 20).

       The trial court held a probation revocation hearing on November 13, 2013.

During this hearing, Gary Key (“Key”), a psychotherapist and Dick’s group counselor at

LifePoint Solutions, testified that Dick had completed only four months of a twenty-four-




                                             4
month sex offender treatment program before Key kicked Dick out of the program.4 Key

testified that “throughout the course of treatment it was quite obvious to [him] . . . that

[Dick] usually did not take the group seriously.” (Tr. 31). Key testified that Dick had

missed two sessions and that Dick “did not take the group seriously[,]” “kinda goof[ed]

around[,]” engaged in “fun and games,” and made “snide jokes[.]” (Tr. 31). Key testified

that he had verbally warned Dick on multiple occasions about his behavior. According to

Key’s testimony, after he warned Dick about his behavior, Dick would “calm down” for a

week or two and then return to the “same old kind of . . . non-committal type of approach

to the group itself.” (Tr. 31). Key testified that he ultimately terminated Dick from the

program when he undermined a new member who was taking accountability for his sex

offenses and “minimized” the new member’s sex offense. (Tr. 47). Specifically, the new

member was sharing with the group and “taking much more ownership over his behavior

that brought him to [the] group” when Dick said that the new member was “entrapped by

the police” and “entrapped by the system.” (Tr. 33). Additionally, Key testified that

when group members challenged Dick about him engaging in “high risk situations[,]”

Dick responded by saying, “[H]ey if they sen[d] me back, they sen[d] me back, I can take

care of myself . . . I can do this time standing on my head.” (Tr. 49). Key testified that

he had to terminate Dick from the program for the integrity of the group.

        Dick did not testify at the revocation hearing. Additionally, Dick’s counsel did

not dispute that Dick had been terminated from the sex offender program. Instead,


4
  In his Appellant’s Brief, Dick states that Key testified telephonically. While the trial court did grant the
State’s request to have Key testify telephonically, the record gives the appearance that Key was present in
the courtroom for the revocation hearing.
                                                      5
Dick’s counsel challenged Key’s reasons for terminating Dick from the program and

argued that the trial court should not find that a probation violation had occurred.

       The trial court determined that Dick had violated his probation by failing to

comply with his special condition of probation that required him to participate in and

successfully complete a court-approved sex offender treatment program. The trial court

revoked Dick’s probation and ordered him to serve his previously suspended four-year

sentence in the Department of Correction. When doing so, the trial court specifically

addressed its reasons as follows:

       We are here because Mr. Raymond Dick is on probation for voyeurism and
       attempted child exploitation. And as I recall, I believe this involved
       videotaping in – of a young lady in a bathroom. I’ve also reviewed, again
       we’ve talked about the conditions of probation . . . and I’ve also reviewed
       Mr. Raymond Dick’s history. And if I’ve counted this up, I – the way,
       what I’ve come up with is three prior probation violations. I believe there’s
       also a parole violation. 21 total prior convictions. 7 felonies. 3 prior sex
       offenses. 2 failure to register as a sex offender. And a prior incidence [sic],
       I believe this is relating to the parole violation, of not complying with a sex
       offender treatment program. That is a pretty substantial record. At the time
       that this plea was accepted, I noted that I was very reluctant to accept this
       plea. And I was reluctant based upon your history, and based upon what
       happened here. The reason that this treatment program was made a
       condition of probation is absolutely critical for you and for the people of
       this community and other communities is because of your history and what
       you were convicted of. And the testimony that I’ve heard here today
       convinced me, as I’ve indicated, that you did not successfully complete it
       and you were not serious about taking advantage of this opportunity;
       because it was an opportunity for you when I accepted – the day I accepted
       this plea. And again I think its further – the importance of it is not just the
       criminal history involved, but a prior failure to comply with a sex offender
       program. You knew how important it was based upon that and you still
       didn’t do it. Therefore, based upon these factors that I’ve stated, I am
       ordering that the remaining four years of the suspended sentence are
       revoked and they will be served with the Indiana Department of Correction.



                                             6
(Tr. 83-84).5 Dick now appeals.

                                               DECISION

        Dick argues that the trial court erred by: (1) revoking his probation; and (2)

ordering him to serve his previously suspended sentences. We review each argument in

turn.

1.      Revocation of Probation

        Turning to Dick’s argument that the trial court erred by revoking his probation, we

note that “[p]robation is a matter of grace left to trial court discretion, not a right to which

a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). The

trial court determines the conditions of probation and may revoke probation if the

conditions are violated. Id.; see also IND. CODE § 35–38–2–3(a). Indeed, violation of a

single condition of probation is sufficient to revoke probation. Gosha v. State, 873
N.E.2d 660, 663 (Ind. Ct. App. 2007). When reviewing a trial court’s determination that

a probation violation has occurred, we consider only the evidence most favorable to the

judgment, and we will not reweigh the evidence or judge the credibility of the witnesses.

Sanders v. State, 825 N.E.2d 952, 955-56 (Ind. Ct. App. 2005), trans. denied.

        Here, the trial court revoked Dick’s probation because he did not comply with the

special condition of probation that required him to “actively participate in and

successfully complete a court-approved sex offender treatment program[.]” (App. 91).

Dick argues that the trial court erred by revoking his probation because the testimony of

Key, the sex offender treatment counselor, was insufficient to support a finding that he
5
  In its probation revocation order, the trial court also set forth its specific reasons for ordering Dick to
serve his suspended sentence.
                                                     7
violated the terms of his probation. It is undisputed that Dick failed to comply with his

probation condition that required him to actively participate in and successfully complete

a sex offender treatment program. Additionally, the special condition of probation that

he violated specifically provided, “Unsuccessful termination from treatment or non-

compliance with other required behavioral management requirements will be considered

a violation of your probation.” (App. 91). Dick’s argument challenging the sex offender

treatment counselor’s reasons for terminating Dick from the program is nothing more

than a request to reweigh the evidence and credibility of witnesses, which we will not do.

Because the evidence was sufficient to show that Dick violated the terms of his probation

by failing to complete a sex offender treatment program, we affirm the trial court’s

revocation of his probation.

2.     Order to Serve Suspended Sentence

       Next, we review Dick’s challenge to the trial court’s order that he serve his

previously suspended sentence. Upon determining that a probationer has violated a

condition of probation, the trial court may “[o]rder execution of all or part of the sentence

that was suspended at the time of initial sentencing.” I.C. § 35–38–2–3(h)(3). “Once a

trial court has exercised its grace by ordering probation rather than incarceration, the

judge should have considerable leeway in deciding how to proceed.”             Prewitt, 878
N.E.2d at 188. “If this discretion were not given to trial courts and sentences were

scrutinized too severely on appeal, trial judges might be less inclined to order probation

to future defendants.” Id. As a result, we review a trial court’s sentencing decision from

a probation revocation for an abuse of discretion. Id. (citing Sanders, 825 N.E.2d at 956).

                                             8
An abuse of discretion occurs where the decision is clearly against the logic and effect of

the facts and circumstances. Id.

       The record reveals that the trial court had ample basis for its decision to order

Dick to serve his four-year suspended sentence. As specifically noted by the trial court,

Dick, who was forty-three years old at the time of his offenses, has a criminal history that

includes twenty-one convictions, including seven felony convictions and three sex

offense convictions (two of which are for fondling in the presence of a minor).

Additionally, Dick has previously failed to comply with court-ordered sex offender

treatment and has failed to register as a sex offender.

       Based on the record before us, we conclude that the trial court did not abuse its

discretion by ordering Dick to serve his previously suspended sentence in the Department

of Correction. For the foregoing reasons, we affirm the trial court’s revocation of Dick’s

probation.

       Affirmed.

NAJAM, J., and BAILEY, J., concur.




                                              9